              Case 6:20-cv-00663-ADA Document 35 Filed 03/02/21 Page 1 of 9


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION



KOSS CORPORATION,

         Plaintiff,                          Case No. 6:20-cv-00663-ADA

         v.                                  DEMAND FOR JURY TRIAL

PLANTRONICS, INC. and
POLYCOM, INC.,

    Defendants.




       PLAINTIFF KOSS CORPORATION’S OPPOSITION TO DEFENDANTS
    PLANTRONICS, INC. AND POLYCOM, INC.’S MOTION TO STAY, OR IN THE
    ALTERNATIVE, TO MODIFY CASE SCHEDULE, PENDING RESOLUTION OF
     DEFENDANTS’ MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)




504203640.1
          Case 6:20-cv-00663-ADA Document 35 Filed 03/02/21 Page 2 of 9


I.     INTRODUCTION

       Plaintiff Koss Corporation (“Koss”) opposes Defendants Plantronics, Inc. and Polycom,

Inc.’s (collectively, “Poly”) Motion To Stay, or in the Alternative, to Modify Case Schedule,

Pending Resolution of Defendants’ Motion To Transfer Venue Under 28 U.S.C. § 1404(a)

(“Motion,” Dkt. 33). Poly’s Motion lacks merit as the subject matter of approaching deadlines

will be decided as a matter of law regardless of whether the case proceeds in Texas or California.

Poly’s request is futile because this Court and case are properly structured to move forward while

other motions are pending and under evaluation. Poly’s Motion fails as it does not meet the

requisite factors: fails to demonstrate a lack of prejudice towards Koss, fails to identify any

hardship or inequity that Poly will actually suffer, and fails to present evidence that any judicial

resources will be conserved.

       Poly’s Motion should be denied.

II.    BACKGROUND

       Koss properly filed a Complaint in this Court on July 22, 2020, a fact Poly does not contest.

(Dkt. 1). Nearly five months after Koss’ Complaint and on the last day possible, Poly filed its

Motion to Transfer to the Northern District of California. (Dkt. 29). Contrary to this Court’s

established and well-reasoned practices, and contrary to the parties’ agreed schedule in this case,

Poly seeks a “short” stay of this action pending its motion to escape the jurisdiction of this Court.

(Dkt. 33; Agreed Scheduling Order, Dkt. 28).

       Poly is correct that case deadlines are approaching, but these are deadlines that Poly agreed

to when the parties submitted the joint schedule. Particularly, Koss has already filed its opening

claim construction brief, and Poly’s responsive claim construction brief is scheduled to be filed

March 12, 2021. A Markman hearing on this partially-completed briefing is currently scheduled

for April 22, 2021 (Dkt. 28 at 2). Despite the relatively advanced stage of the proceedings (and


                                                 1
          Case 6:20-cv-00663-ADA Document 35 Filed 03/02/21 Page 3 of 9


particularly because Poly now has the benefit of seeing Koss’ claim construction arguments), Poly

incorrectly classifies these case proceedings as requiring a stay with respect to the progression of

this matter. The work Poly needs to perform for its responsive claim construction brief, and the

remaining party efforts to prepare for the claim construction hearing, will be performed regardless

of the jurisdiction and there is simply no reason to stay the instant proceeding. (Dkt. 32). Instead,

staying this action will permit Poly to dodge this Court’s schedule, will result in substantial

prejudice to Koss, and will not save judicial resources.

III.   LEGAL STANDARD

       “Whether to stay a case falls within the Court’s inherent discretional authority.” Neodron

Ltd. v. Dell Techs. Inc., No. 1-19-CV-00819-ADA, 2019 WL 9633629, at *1 (W.D. Tex. Dec. 16,

2019) (citing In re Ramu Corp., 903 F.2d 312, 318 (5th Cir. 1990)). “Determining whether to

issue a discretionary stay ‘calls for the exercise of judgment, which must weigh competing interests

and maintain an even balance.’” Id. (citing Landis v. N. Am. Co., 299 U.S. 248, 255 (1936)).

“Ultimately, the proponent has the burden to ‘make out a clear case of hardship or inequity in

being required to go forward if there is even a fair possibility that the stay for which he prays will

work damage to someone else.’” Id. (citing In re Davis, 730 F.2d 176, 178 (5th Cir. 1984) quoting

Landis, 299 U.S. at 255).

       In determining whether a stay is proper, a district court should consider, among other

factors, (1) the potential prejudice to the non-moving party; (2) the hardship and inequity to the

moving party if the action is not stayed; and (3) judicial resources. YETI Coolers, LLC v. Home

Depot U.S.A., Inc., No. 1:17-CV-342-RP, 2018 WL 2122868, at *1 (W.D. Tex. Jan. 8, 2018).

IV.    ARGUMENT

       A.      The Balancing Of Considered Factors Demands The Motion Be Denied

       Poly’s request to stay this proceeding is a thinly-veiled attempt to circumvent properly filed

                                                  2
          Case 6:20-cv-00663-ADA Document 35 Filed 03/02/21 Page 4 of 9


litigation in this district and delay the schedule to which the parties already agreed. Granting

Poly’s requested stay will prejudice Koss by denying prompt resolution of Koss’ claims and a stay

will not conserve any judicial resources. Further, Poly will not experience hardship or inequity if

its Motion is denied; it will merely receive clarity by way of this Court’s determination of an issue

that will be determined, as a matter of law, wherever this case ultimately proceeds through the

Markman process.

               1.      Granting the Motion Will Prejudice Koss as the Non-Moving Party

       Koss is entitled to a speedy resolution to its claims. Neodron Ltd., 2019 WL 9633629, at

*2 (“extended delay would likely prejudice [Plaintiff’s] interests in protecting its patents and an

expeditious resolution to the litigation.”). Any delay in this matter will cause Koss to be

prejudiced; this prejudice is particularly acute where, as here, the Markman process has begun and

Koss has already filed its opening claim construction brief. Poly presents no compelling arguments

to address, let alone rebut, Koss’ interest in protecting its intellectual property rights. Poly asserts

that Koss will not be prejudiced by staying this matter because Koss does not purport to compete

with Poly on products embodying the patents and, eventually, Koss may be made whole. (Dkt. 33

at 6). This is factually incorrect. Koss is a competitor of Poly. Koss was a pioneer in the

headphone industry dating back to 1958 and continuously innovates in the headphone industry to

this day. (See Complaint, Dkt. 1). If not for Koss and the technology covered by the Patents-in-

Suit that Poly continues to infringe, Poly’s current product offering would not (and could not) exist

in their current form. For at least the reasons set forth in the complaint, Koss and Poly are, in fact,

competitors.

       Further, Poly’s assertions that Koss has not expended resources litigating in this forum or

may eventually be made whole are wrong. Poly has no insight into any pre-suit investigation

undertaken by Koss, including the substantial time spent on its infringement contentions. What

                                                   3
          Case 6:20-cv-00663-ADA Document 35 Filed 03/02/21 Page 5 of 9


Poly can certainly glean is an estimation of the magnitude of the resources Koss has expended in

opposing the meritless venue transfer that Poly brought (including extensive factual depositions

on several declarations that, it turns out, were made by witnesses without much knowledge at all)

and in preparing and filing the claim construction brief per this Court’s local rules.

               2.      Poly Will Not Suffer Harm Or Inequity As A Result Of Denying The
                       Motion

       Poly alleges hardship stemming from important looming deadlines in the first quarter of

2021. Again, Poly is misguided in this assertion. The looming deadlines to which Poly refers are

its own responsive claim construction brief (which Poly is working on with a group of other

defendants and that responds to Koss’s timely filed brief, which Poly will have had for some time),

any tech tutorials, and the forthcoming Markman hearing.           Poly is required, regardless of

jurisdiction, to participate in these activities and any work Poly will undertake in this jurisdiction

will be the exact same work it needs to perform were the case instead in California. Thus, if this

case is stayed, Poly will not eliminate any expense of resources, as all resources would need to be

expended regardless of where they are spent.

       Further, Poly has assuredly (given the proximity to the responsive claim construction brief

due date) already started devoting resources to these matters, and its work with the other similarly-

scheduled defendants is undoubtedly underway.

       While Poly continues to maintain that this case should be transferred to the Northern

District of California, Poly has failed to meet its burden to show how it experiences any, let alone

the requisite “clear,” hardship or inequities. Neodron Ltd., 2019 WL 9633629, at *2 (“In light of

the possibility of harm to [the Plaintiff], Defendants must show a clear hardship or inequity should

the case proceed.”) (emphasis added). Balancing the extreme prejudice to Koss and lack of

attendant hardship to Poly strongly favors denial of the Motion.


                                                  4
          Case 6:20-cv-00663-ADA Document 35 Filed 03/02/21 Page 6 of 9


                3.      Granting The Motion Will Not Preserve Judicial Resources

        Granting the Motion will not save judicial resources. Poly alleges that a stay is required to

prevent the court from needlessly expending energy while it considers Poly’s Motion to Transfer.

Instead, Poly’s Motion improperly attempts to equate its own resources, as an infringer of Koss’

patents, with this Court’s resources; contrary to what Poly may wish, judicial economy is not the

same as party economy. Poly has a presence in Texas and it cannot hide from positions (including

claim construction and its invalidity defense), nor can it argue that Poly resources that will be

expended on claim construction somehow mean that this factor favors a stay.

        The Western District of Texas is the proper venue to hear the merits of this case.

(Complaint, Dkt. 1 at ¶¶ 10–13). The forward progress in the case coupled with the fact that claim

construction occurs as a matter of law supports denying the stay.             Markman v. Westview

Instruments, Inc., 517 U.S. 370, 384–85 (1996) (holding that construing a patent is a question of

law to be determined by the court). Indeed, denying the stay is the proper course of action to

conserve judicial resources. Regardless of the ultimate jurisdiction to hear this case, delaying

events in this Court merely delays work that will eventually be done, and, therefore, unjustifiably

delays all actions related to this matter.

        B.      Adjusting the Case Schedule is Improper Because of the Prejudice to Koss,
                Lack of Prejudice to Poly, and Will Not Preserve Judicial Resources

        In an effort to extend the time it has to construct and develop its own claim construction

positions with Koss’s opening brief in hand, Poly argues that alternately to a stay of this case, it is

proper to postpone the Markman deadlines for this Court to consider its Motion to Transfer. To

“postpone” is synonymous to “stay” and to stay this matter for such a reason would be improper.

The upcoming claim construction due dates and corresponding Markman hearing are to assist in

the determination of a legal matter that is district agnostic, as the law does not change between



                                                  5
         Case 6:20-cv-00663-ADA Document 35 Filed 03/02/21 Page 7 of 9


Texas and California (or any other venue, for that matter). Markman, 517 U.S. at 384–85 (holding

that construing a patent is a question of law to be determined by the court). Further, denying the

Motion will actually save judicial resources because claim construction will be complete upon

such a time when the patent infringement case is decided on its merits, regardless of jurisdiction.

Lighthouse Consulting Grp., LLC v. Ally Fin. Inc., No. W-19-CV-00592-ADA, 2020 WL

6365538, at *1 (W.D. Tex. Mar. 25, 2020) (“this Court does not typically grant stays.”).

       Granting the motion will only further delay resolution of Koss’ infringement claims.

Denying the stay would allow both Koss and Poly to obtain a timely and complete resolution of

infringement, invalidity, and damages issues.

V.     CONCLUSION

       Koss strongly opposes the stay and requests that this Court properly recognize Koss’ right

to adjudication of its meritorious infringement claims. The fact that approaching deadlines must

occur as a matter of law (and should not vary by jurisdiction) in combination with the prejudice to

Koss, lack of hardship and inequity to Poly, and failure to preserve judicial resources necessitates

the denial of Poly’s Motion.



 Dated: March 2, 2021                             Respectfully submitted,

                                                  /s/ Darlene F. Ghavimi
                                                  Darlene F. Ghavimi
                                                  Texas Bar No. 24072114
                                                  K&L GATES LLP
                                                  2801 Via Fortuna, Suite #350
                                                  Austin, TX 78746
                                                  Tel: (512) 482-6800
                                                  Fax: (512) 482-6859
                                                  darlene.ghavimi@klgates.com

                                                  Jim Shimota (admitted pro hac vice)
                                                  Benjamin E. Weed (admitted pro hac vice)
                                                  Philip A. Kunz (admitted pro hac vice)

                                                 6
Case 6:20-cv-00663-ADA Document 35 Filed 03/02/21 Page 8 of 9


                              Erik J. Halverson (admitted pro hac vice)
                              Gina E. Johnson (admitted pro have vice)
                              K&L GATES LLP
                              70 W. Madison Street, Suite 3100
                              Chicago, IL 60602
                              Tel: (312) 372-1121
                              Fax: (312) 827-8000
                              jim.shimota@klgates.com
                              benjamin.weed@klgates.com
                              philip.kunz@klgates.com
                              erik.halverson@klgates.com
                              gina.johnson@klgates.com

                              Peter E. Soskin (admitted pro hac vice)
                              K&L GATES LLP
                              4 Embarcadero Center, Suite 1200
                              San Francisco, CA 94111
                              Tel: (415) 882-8200
                              Fax: (415) 882-8220
                              peter.soskin@klgates.com

                              ATTORNEYS FOR PLAINTIFF KOSS
                              CORPORATION




                              7
         Case 6:20-cv-00663-ADA Document 35 Filed 03/02/21 Page 9 of 9




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 2nd day of March, 2021, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system which will send notifications of such filing to

the following:

Katherine Vidal
Eimeric Reig-Plessis
WINSTON & STRAWN LLP
275 Middlefield Road
Menlo Park, CA 94025
Tel. (650) 858-6500
Fax (650) 858-6550
kvidal@winston.com
ereigplessis@winston.com

Samantha M. Lerner
WINSTON & STRAWN LLP
35 W. Wacker Drive
Chicago, IL 60601
Tel. (312) 558-5600
Fax (312) 558-5700
slerner@winston.com

Katrina G. Eash
WINSTON & STRAWN LLP
2121 N. Pearl Street, Suite 900
Dallas, TX 75201
Tel. (214) 453-6500
Fax (214) 453-6400
keash@winston.com

                                                   /s/ Darlene F. Ghavimi
                                                   Darlene F. Ghavimi




                                               8
